DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 09/22/2022:
Claims 1 and 3 have been amended. 
Claim 2 has been canceled. 
Claim 14 has been newly added.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2018/0175468 to Shin et al.
With respect to claim 1, Shin et al. teach a battery module 100 comprising: a plurality of battery cells 110; a substrate 222 (a housing) accommodating the plurality of battery cells 110; a cooling part 230 disposed at an outer surface of the substrate 222 (the housing); and a metal plating layer 224 and cooling fins 216 (a first heat transfer part) disposed on an inner surface of the substrate 222 (the housing) in contact with an end of each of the plurality of battery cells 110, wherein the substrate 222 (the housing) has a curved portion having a curved shape conforming to a curved shape of the ends of the plurality of battery cells 110 (Shin et al.: Sections [0078]-[0079]; Fig. 4). 

Shin et al. further teach the battery module 100, wherein the inner surface of the cooling fins 216 (the first heat transfer part) has a curved shape conforming to the curved shape of the ends of the plurality of battery cells 110, and the outer surface of the cooling fins 216 (the first heat transfer part) has a curved shape conforming to the curved shape of inner surface of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 3, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the cooling fins 216 (the first heat transfer part) contact the curved portion of the substrate 222 (the housing) 

With respect to claim 4, Shin et al. teach the battery module 100, wherein the battery module 100 further comprises a metal plating layer 224 and a thermal pad 240 (a second heat transfer part) disposed between the substrate 222 the outer surface of the substrate 222 (the housing) and the cooling part 230 in contact with the outer surface of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

    PNG
    media_image1.png
    985
    572
    media_image1.png
    Greyscale

With respect to claim 5, Shin et al. teach the battery module 100, wherein the thermal pad 240 (the second heat transfer part) has a planar shape (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 6, Shin et al. teach the battery module 100, wherein the outer surface of the substrate 222 (the housing) has a curved shape, and wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) is disposed inside a groove formed by the curved shape (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 7, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) has a tube shape (a rod shape) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 8, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) is composed of a plurality of parts, the outer surface of the substrate 222 (the housing) has a curved shape, and a portion of the metal plating layer 224 and the thermal pad 240 (the plurality of parts) are spaced apart from each other and the metal plating layer is in contact with the grooves formed by the curved shape of the substrate 222 (are inserted into a plurality of grooves formed by the curved shape), respectively (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 9, Shin et al. teach the battery module 100, wherein the inner surface and the outer surface of the substrate 222 (the housing) each have a curved shape conforming to the curved shape of the ends of the plurality of battery cells 110 (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 10, Shin et al. teach the battery module 100, wherein the metal plating layer 224 (the first heat transfer part) has a curved shape conforming to the curved shape of the substrate 222 (the housing) (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 11, Shin et al. teach the battery module 100, wherein the metal plating layer 224 (the first heat transfer part) is a conductive adhesive (Shin et al.: Sections [0078]-[0079]; Fig. 4).

With respect to claim 12, Shin et al. teach the battery module 100, wherein the metal plating layer 224 and the thermal pad 240 (the second heat transfer part) are a conductive adhesive and a heat dissipating pad (Shin et al.: Sections [0078]-[0079]; Fig. 4).  

With respect to claim 13, Shin et al. teach a battery pack comprising the battery module 100 (Shin et al.: Sections [0078]-[0079]; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0175468 to Shin et al. in view of US Patent Application Publication 20180366794 to Kim et al.
With respect to claim 13, Shin et al. do not specifically teach a battery pack, wherein the housing extends completely around an outer periphery of the plurality of battery cells, such that the plurality of battery cells is disposed within an interior space defined within the housing. 
However, Kim et al. teach a battery pack comprising a cooling frame 302 (a housing) extends completely around an outer periphery of the plurality of battery cells 301, such that the plurality of battery cells 301 is disposed within an interior space defined within the cooling frame 302 (the housing) (Kim et al.: Section [0032]; Fig. 6).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Shin et al. with the above teaching from Kim et al. with the motivation of having a means such the cooling frame could hold the battery cells in place while improving the cooling efficiency.

Response to Arguments
Applicant’s arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not specifically teach the limitation, “a first heat transfer part having curved inner and outer surfaces conforming to the curved shapes of the ends of the battery cells and the inner surface of the housing.” 
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. The examiner takes the position that the term “conforming” does not require the first heat transfer part being the exact same shape as the ends of the battery cells or in contact with the surface of the ends of the battery cells. In other words, the prior art teaches the first heat transfer part having curved inner and outer surfaces following or being similar to the curved shapes of the ends of the battery cells and the inner surface of the housing.
Therefore the rejections will be maintained.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        12/7/2022